DETAILED ACTION
Applicant's arguments filed on 04/22/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-7 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 10; prior art of record fails to disclose either by itself or in combination:  “…a self-drive unit coupled to the low-side drive unit and the bridge rectifying unit, a current detection unit coupled to the AC power source, and a turned-off control unit coupled to the current detection unit, wherein a positive half cycle of the AC power source turns on the live wire switch and provides a live wire signal, and a negative half cycle of the AC power source turns on the ground wire switch and provides a ground wire signal; the low-side drive unit is configured to provide a low-side control signal group according to the live wire signal and the ground wire signal; the self-drive unit is configured to establish a drive voltage according to the AC power source, and provide a high-side control signal group according to the low-side control signal group; the bridge rectifying unit is configure to rectify the AC power source into a DC power source according to the low-side control signal group, the high-side control signal group, and the drive voltage to continuously turned on the first switch and the fourth switch in the positive half cycle, and continuously turned on the second switch and the third switch in the negative half cycle, and wherein the current detection unit is configured to detect an input current of the AC power source and provide a current signal to the turned-off control unit; the turned-off control unit is configured to determine whether the bridge rectifying unit is in a light-loading condition according to the current signal and control the rectifying control module not working according to the light-loading condition to stop providing the low-side control signal group and the high- side control signal group for controlling the bridge rectifying unit.”
Claim 18; prior art of record fails to disclose either by itself or in combination:  “… a self-drive unit, a drive voltage according to the AC power source, and providing a high-side control signal group according to the low-side control signal group, and rectifying, by the bridge rectifying unit continuously turning on the first switch and the fourth switch in the positive half cycle, and continuously turning on the second switch and the third switch in the negative half cycle, the AC power source into a DC power source according to the low-side control signal group, the high-side control signal group, and the drive voltage, determining, by a turned-off control unit, whether the bridge rectifying unit is in a light- loading condition according to an input current of the AC power source, and controlling, by the turned-off control unit, the low-side drive unit to be grounded to stop providing the low-side control signal group and the high-side control signal group when the bridge rectifying unit is in the light loading condition so that the bridge rectifying unit is configured to passively rectify the AC power source into the DC power source.”

These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are listed in the PTO-892. None of the refence teach the operation circuitry with the operation as claim in the claims with the light loading condition.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838